DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-10 are pending.
Claims 1-10 were examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the method” in line 4. There is insufficient antecedent basis for this language in the claim. Dependent claims 2-10 are also rejected since they depend on claim 1.

Claim 1 recites “the mobile account holder device authenticated by a user” in line 20. There is insufficient antecedent basis for this language in the claim. Dependent claims 2-10 are also rejected since they depend on claim 1.

Claims 2-10 recite “the data enrichment server” in line 1. There is insufficient antecedent basis for this language in the claims. Examiner notes claim 1 is directed to a "data enrichment server device". 

Claims 4, 5 and 9 recite the language “the account holder device” in lines 5 and 4, respectively. There is insufficient antecedent basis for this language in the claims. Examiner notes claim 1 recites a "mobile account holder device". Examiner also notes that the recitation of "the mobile account holder device" is found in claims 1 and 10, which contributes for the determination that the antecedent basis for "the account holder device" renders the claims unclear. 

Claims 7 and 9 recite the language “the real-time transaction” in lines 5 and 4, respectively. There is insufficient antecedent basis for this language in the claims.

Claim 8 is indefinite because it is unclear to one of ordinary skill in the art whether Applicants are claiming the subcombination of a “data enrichment server device” or the combination of a “data enrichment server device” and “the transaction approval system”. If it is Applicants’ intent to claim only the subcombination, the body of the claims must be amended to remove any positive recitation of the combination. If it is Applicants’ intent to claim the combination, the preamble of the claim must be amended to be consistent with the language in the body of the claim. For the latter, Examiner recommends claiming a “system”.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fourez (US 2011/0047075 A1) in view of Betz et al. (US 2004/0215543 A1).

With respect to claim 1, Fourez teaches a data enrichment server device for improving a fraud prevention system on a data communication network by injecting user controls to back-end transaction approval requests in real-time with transactions (see Fig. 1, managing computer system 110 and paragraph [0029]) (Location controls on payment card transactions) comprising:  
the method comprising: a processor; a network communication interface, communicatively coupled to the processor, to receive from a transaction approval system and in real-time with a transaction remotely occurring between a transaction-initiating device and a mobile account holder device, a fraud recommendation request responsive to a specific authorization request having data fields formatted according to a protocol format, and submitted by the transaction-initiating device to the transaction approval system, wherein the transaction-initiating device controls values within the data fields of the specific authorization request, (see paragraphs [0004] and [0007]; Fig. 1, managing computer system 110, merchant 140 and paragraphs [0029] and [0030]), 
wherein the processor requests through the network communication interface from the mobile account holder device authenticated by a user, a current geo-location independent of a location provided by the transaction-initiating device, and receives a response from the mobile account holder device (see paragraph [0046]: "the location information might be received... at the same time or after the managing computer system 110 receives the authorization request, while the authorization request is being processed... As an iteration of the last-mentioned possibility, an alternative or additional feature can be that receipt of an authorization can prompt the managing computer system 110 to inquire of the linked mobile device 160 of its location."), and 
a location-based index of normalized merchant data, stored in a memory communicatively coupled to the processor, to augment the raw merchant data of the specific authorization request with enriched merchant data stored in the location-based index,... wherein the processor parses raw merchant data from data fields of the specific authorization request using the protocol format as a template for specific offsets of the data fields, (see paragraph [0033]: "Alternatively or additionally, the geographic origin of the transaction authorization request may match the geographic location of the mobile device if it occurs in the same country, for example. Further, rules can be set up, based on transaction details ( e.g., the amount, frequency of use, merchant, type of merchant, type of transaction ( e.g., ATM, POS, etc.), country of origin of the transaction, etc.), the sophistication of the transaction equipment and/or communications equipment, the quality and the information being provided, etc., and combinations of these factors) to flexibly match the geographic location with the geographic origin at different levels of specificity depending on these factors"), 
wherein the processor applies user transaction controls to the specific authorization request, the user transaction controls being pre-configured by the user of the mobile account holder device and identified by the enriched merchant data, (see paragraph [0034]: "The managing computer system 110 can permit the payment card transaction to be processed for authorization when the geographic origin of an authorization request matches (flexibly or inflexibly) the geographic location determined by the mobile device, or alternatively take action to permit denying the authorization request for the transaction to be processed for authorization when the geographic origin of the request does not match the geographic location of the mobile device."), 
wherein responsive to the user transaction controls, the processor sends a fraud recommendation response to the approval system, in real time with the transaction. (see paragraph [0034]: "It should be noted that in certain embodiments permitting the payment card transaction to be processed might be in the form of taking no actual action but allowing the transaction to flow as normal...In exemplary embodiments, the action to permit denying the authorization request may be in the form of simply denying the authorization request directly by sending a denial message to the merchant 140. Alternatively, the managing computer system 110 can send a notification to the payment card account issuer 120 that the authorization should be denied."; paragraph [0038]: [0038] Further, the managing computer system 110 may take action to permit denying of the transaction by communicating through the card transaction or payment processing network 170 a denial message to the merchant requesting authorization and, optionally, sending an alert to at least one of the customers and/or the card account issuer. With respect to the customer 150, the denial-message is preferably through the mobile device 160, but not limited thereto."). 

Fourez does not explicitly disclose a device comprising:  to augment…  by searching according to the current geo-location and raw merchant data.  
However, Betz et al. disclose a device (Systems and methods for providing enhanced merchant contact detail for credit and debit card transactions) comprising:  to augment…  by searching according to the current geo-location and raw merchant data (see Fig. 7, output XML return record and paragraphs [0062]-[0074]; Fig. 8, message contents and paragraphs [0075]-[0088] and  paragraphs [0155]-[0159]). 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the transaction information enhancement as disclosed by Betz et al. in the device of Fourez, the motivation being to overcome the limitations, such as length constraints, of the ISO 8583 financial transaction message formats by collecting and disseminating improved merchant contact information for credit and debit card purchase transactions (see Betz et al., paragraphs [0008] and [0031]).

With respect to claim 2, the combination of Fourez and Betz et al. teaches all the subject matter of the device as described above with respect to claim 1. Furthermore, Fourez disclose a device wherein the user transaction controls associated with the enriched merchant metadata are distinct from transaction controls associated with raw merchant data (see paragraph [0033]: "rules can be set up, based on transaction details ( e.g., the amount, frequency of use, merchant, type of merchant, type of transaction ( e.g., ATM, POS, etc.), country of origin of the transaction, etc.), the sophistication of the transaction equipment and/or communications equipment, the quality and the information being provided, etc., and combinations of these factors)"; and paragraph [0034]: "set of rules that may be geared towards the type of payment, the type or history of the merchant and/or customer, the amount of the transaction, the country of origin, other factors as may be appropriate to reduce frustration among customers withoutincurring additional undue risk for fraudulent transactions, or other factors that may govern the setting of policies and rules by the payment card account issuer 120."). 

With respect to claim 3, the combination of Fourez and Betz et al. teaches all the subject matter of the device as described above with respect to claim 1. Furthermore, Fourez disclose a device wherein the user transaction controls for a card present transaction are distinct from user controls for a card not present transaction.   (see paragraph [0045]: "The authorization request, as mentioned above, from the merchant 140 includes the geographic origin of the request for authorization (e.g., a merchant transaction terminal for card-present transactions, and a user (e.g. browser) interface of a computer at the user's location for card-not-present transactions)").

With respect to claim 4, the combination of Fourez and Betz et al. teaches all the subject matter of the device as described above with respect to claim 1. Furthermore, Fourez disclose a device wherein: the processor determines a current location of the transaction-initiating device from the raw merchant data parsed from the authorization request, wherein responsive to identifying a mismatch between the current geo-location of the account holder device and the current location of the transaction-initiating device, the processor sends the fraud recommendation response to the approval system in real-time with the transaction to the specific authorization request with a denial recommendation (see paragraph [0030]: It should be noted that the geographic origin can be determined by electronics in the mobile device 160, prestored, or entered by the customer or cardholder 150, but includes the actual geographic location of the interface device through which the transaction, and therefore the request for authorization, is originated by a customer or cardholder 150"; paragraph [0031]: "[0031] The managing computer system 110 also receives information communicated by a mobile device 160 regarding a current location of the mobile device 160 as determined by the mobile device 160."; paragraph [0032]: "The managing computer system 110 also accessesdata stored in its memory device to identify at least one mobile device 160 associated with the payment card account  against which a request for authorization has been received from a merchant 140, and determines whether the geographic origin of the authorization request matches the geographic location conveyed by the mobile device 160."). 

With respect to claim 5, the combination of Fourez and Betz et al. teaches all the subject matter of the device as described above with respect to claim 1. Furthermore, Betz et al. disclose a device wherein: responsive to a cache miss with respect to the location- based index, the processor retrieves enriched merchant data from an external data source based on the geo- location of the account holder device and the raw merchant data; and the processor updates the location-based index by storing the enriched merchant data in the location-based index (see Fig. 5, paragraph [0040]: "[0040] 6. If no exact match on the POSD record is located, and the merchant entity information has not already been established in the MPD, the algorithm creates a new Merchant Entity Base Record (MEER) in the MPD using the information submitted by the merchant. The algorithm assigns the new MEER a unique numeric identifier called the Merchant Entity ID (MEID), and stores this value with the MEER in the MPD." see also Fig. 6, steps 11 and 13 and paragraphs [0056]-[0058]; Fig. 7, steps 4-6 and paragraphs [0066]-[0067]). 

With respect to claim 6, the combination of Fourez and Betz et al. teaches all the subject matter of the device as described above with respect to claim 1. Furthermore, Betz et al. disclose a device wherein the enriched merchant data includes a normalized merchant name associated with a plurality of raw merchant names, and a normalized merchant address associated with a plurality of raw merchant addresses (see Fig. 8, message contents and paragraphs [0075]-[0088] and  paragraphs [0155]-[0159]).
 
With respect to claim 7, the combination of Fourez and Betz et al. teaches all the subject matter of the device as described above with respect to claim 1. Furthermore, Betz et al. disclose a device wherein: a data learning engine stored in the memory generates the location-based index of merchant data from a batch of historical transactions with the transaction approval system, prior to the real-time transaction (see Fig. 5, establishment of a new merchant entity using one or more sets of billing transaction detail records, paragraphs [0034]-[0044]). 

With respect to claim 8, the combination of Fourez and Betz et al. teaches all the subject matter of the device as described above with respect to claim 1. Furthermore, Betz et al. disclose a device wherein the transaction approval system comprises an ISO transaction approval system and the transaction comprises an ISO (International Organization for Standardization) 8583 transaction, and the authorization request comprises an ISO 8583 authorization request (see Fig. 4, paragraphs [0023] and [0033]). 

With respect to claim 9, the combination of Fourez and Betz et al. teaches all the subject matter of the device as described above with respect to claim 1. Furthermore, Fourez disclose a device wherein the data enrichment server authorizes the account holder device independent of the transaction approval system and the transaction-initiating device, prior to the real-time transaction (see paragraph [0033]: "rules can be set up... to flexibly match the geographic location with the geographic origin at different levels of specificity depending on these factors. For instance, a micro payment of $10.00 or less, for example, might be approved based on the country in which the mobile device is located or was last reported to be located"). 

With respect to claim 10, the combination of Fourez and Betz et al. teaches all the subject matter of the device as described above with respect to claim 1. Furthermore, Fourez disclose a device wherein the processor establishes a secure channel connection with the mobile account holder device (see paragraph [0031]: "The mobile device 160 could be provided with an application to open a communication channel or channels to the managing computer software 110, and optionally that would permit the user to set controls on the payment card, including controls that are geographically based, as explained above (e.g., individual  controls, controls based on customer profiles set by the cardholder/ customer 150 or issuing bank 120, for instance"). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Patent Literature
Ginter et al. (US 5,892,900 A) disclose systems and methods for secure transaction management and electronic rights protection, including reducing transaction risk.
Ginter et al. (US 6,658,568 B1) disclose trusted infrastructure support system, methods and techniques for secure electronic commerce transaction and rights management, including a transaction authority monitoring the status of an electronic transaction and/or process and maintaining a secure, reliable record of what has happened so far and what still needs to happen for the overall transaction and/or process to complete.
Eden et al. (US 2008/0222038 A1) disclose location based authentication system, including adding new merchant locations to a lookup table.
Brudnicki et al. (US 2014/0040139 A1) disclose system and method for dynamic temporary payment authorization in a portable communication device, including infer the merchant or facility at which the consumer is located using mobile device geo-location.
Cowen et al. (US 2014/0279309 A1) disclose transaction-history driven counterfeit fraud risk management solution, including a propensity modeling including conducting a learning process with an artificial neural network analyzer; and applying the artificial neural network analyzer which has undergone the learning process to the successful payment device transactions associated with the payment devices which are likely to be used at a specific merchant.
Smothers et al. (US 2018/0005241 A1) disclose real time verification of transfers of funds, including whitelisting and blacklisting merchants and geographic limitations on a location of a mobile wireless device at the time of a transaction (including, for example, the actual location of the mobile wireless device or a distance from the merchant).
Bertanzetti et al. (US 2014/0279503 A1) disclose providing customer alerts based on geo-thresholds, including determining whether the geographic location associated with the transaction is geographically located within the geo-thresholds associated with the authorized user and/or whether the geographic location associated with the transaction is geographically proximate to the geographic location associated with the mobile device.
Howe (US 2014/0372304 A1) discloses geo-enumerative device holder authentication, including receiving a geolocation of a completed payment included in the details received of a first completed payment transaction, Before, during, or after the computing device receives details of the completed payment transaction the computing device receives a plurality of recognition IDs. .
Gupta et al. (US 8,509,734 B1) disclose location aware transaction authorization, including a transaction authorization service determining the physical or geographical proximity of the two mobile devices relative to each other. Different authorization steps can be taken depending on the proximity of the two mobile devices. For example, a requested transaction might be allowed only if the location information indicates that the two mobile devices are near each other. Alternatively, the transaction might not be allowed unless the mobile devices report locations that are not near each other.
Buchhop (WO 2013/062897 A1) discloses method for performing location-based authentication of online banking transaction in online financial transaction system, involves altering transaction approval mechanism if velocity threshold is exceeded, including a fraud detection circuitry including a location determination circuitry that queries outside vendors and/or other databases to obtain a geographic area indicator for a mobile device that is communicating through a carrier's geographic area.
Baugnies et al. (EP 2,869,255 A1) discloses financial transaction method for authorizing payment card transactions based on mobile device, involves identifying mobile device associated with payment card account and receiving data identifying geographic location of mobile device, including identifying, in the geolocation authentication module, at least one mobile device associated with the payment card account against which the request for authorization has been received; requesting, by the geolocation authentication module, data identifying a current geographic location of the at least one mobile device associated with the payment card account from a mobile device service provider, a memory device of the mobile device service provider storing data identifying a current geographic location of a plurality of mobile devices, including the current geographic location of the at least one mobile device associated with the payment card account; receiving, from a transmitting device of the mobile device service provider, the data identifying the geographic location of the at least one mobile device associated with the payment card account, in the geolocation authentication module in response to the request from the geolocation authentication module; and determining, in the geolocation authentication module, whether the geographic origin of the authorization request matches the geographic location of the at least one mobile device associated with the payment card account received from the mobile device service provider.


Non-Patent Literature
S. Park et al. (NPL 2009, listed in PTO-892 as reference "U") disclose "Leveraging Cellular Infrastructure to Improve Fraud Prevention", including a bank sending a location verification request through a mobile device’s cellular provider. This request contains the location, vendor and amount of the transaction, all encrypted with a key shared between the bank and the user. The provider responds by locating the device and approximates its GPS coordinates through a technique such as multilateration.
S. W. Neville and M. Horie (NPL 2011, listed in PTO-892 as reference "V") discloses "Efficiently Achieving Full Three-Way Non-repudiation in Consumer-Level eCommerce and M-Commerce Transactions", including exploiting the communications channel between the customer and the financial institution that can be established within modern mobile devices.
N. Nassar and G. Miller (NPL 2013, listed in PTO-892 as reference "W") discloses "Method for secure credit card transaction", including custodial authorization.
Anonymous (NPL 2007, listed in PTO-892 as reference "X") discloses "Payment Authorization Based On A Variable Payment Authorization Score", including a billing aggregator supplying a merchant with a variable authorization score generated from transaction information specific to the particular line of business. The merchant may then utilize the payment authorization score to determine whether to authorize the consumer’s payment based on an internal business rule, etc.
Anonymous (NPL 2005, listed in PTO-892 as reference "U", page 2) discloses "Detecting fraud using information on account holder collected outside the operation of the account", including improving the accuracy of fraud scoring process by including 'out-of-band' data from the activity of the account holder such as current mobile phone location .
J. T. S. Quah and M. Sriganesh (NPL 2007, listed in PTO-892 as reference "V", page 2) discloses "Real Time Credit Card Fraud Detection using Computational Intelligence", including a risk scoring sub-layer including ‘black listed’ geographical locations .
D. Berbecaru (NPL 2011, listed in PTO-892 as reference "W", page 2) discloses "LRAP: A Location-Based Remote Client Authentication Protocol for Mobile Environments", including location as an authentication factor.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/E.C./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685